THOMAS, J.
It is a well-settled general rule that money which has been voluntarily paid under a claim of right, and with knowledge of the facts on the part of the person making the payment or affected by it cannot he recovered back on the ground that the asserted claim was invalid or unenforceable, but may be recovered back when the payment, even though voluntary, was made under a mistake on the part of the payer as to a fact affecting his liability.
And it is not necessary to the recovery that such mistake should have been caused by any wrongful act on *598the part of the payee; nor is the fact that the payer had. the means of ascertaining the real facts at the time of the pajyment tantamount to actual knowledge of them; nor is a demand for the return of the money essential to the maintenance of the suit.—Rutherford v. McIvor, 21 Ala. 750; 22 Am. & Eng. Ency. Law (2d Ed.) 609, 621, et seq.
Nor does the fact that the party so laboring under the mistake made the payment only after he had been sued prevent his recovering it back, provided it was made before the suit had proceeded to final judgment, and was made in full settlement, rather than in compromise, of the demand sued for. - •
In the event the suit had proceeded to final judgment before the payment, then the judgment would be conclusive evidence of the party’s liability for the amount thereof, until set aside or reversed by direct proceeding, and such liability could not, before such a reversal or setting aside of the judgment, be brought into question, in a collateral action of assumpsit for money paid by mistake.—Broughton v. McIntosh, 1 Ala. 103; Duquy v. Roebuck, 7 Ala. 484; 22 Am. & Eng. Ency. Law (2d Éd.) 6633, 635, and cases cited note 5.
In the event the money was paid in compromise of such pending suit, that is, a less amount was paid in accord and satisfaction of a greater demand — then, in the absence of fraud inducing the payment, it could not be recovered back, although the party paying it labored under a mistake of some fact material to his liability, unless it also be shown that such, mistake as to the facts was mutual. — 1 Am. & nEg. Ency. Law (2d Ed.) 428, 429; Prince v. Prince, 67 Ala. 569; Billingslea v. Ware, 32 Ala. 415; Crawford v. Engram, 157 Ala. 314, 47 South. 712.
Here the proof tends to show that the amount paid the defendant, which the plaintiff is in this action seek*599ing to recover back, was paid nndér a mistake of a material fact on the part of plaintiff, and that, though it ivas paid after suit had been brought therefor against plaintiff by defendant, it was paid before such suit ever proceeded to judgment, and that the whole of the demand was paid, instead of a part in compromise of the whole.
What we have said is sufficient without further discussion to dispose of, adversely to appellant, every question insisted upon in his brief, and to indicate the reasons of our conclusion that there was no error in the rulings of the trial court, and that the judgment should be affirmed.
Affirmed.